      Case 2:20-cr-00019-Z-BR Document 29 Filed 08/27/20             Page 1 of 1 PageID 80

                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                    AMARILLO DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
     Plaintiff,                                   §
                                                  §
v.                                                §               2:20-CR-19-Z-BR-(1)
                                                  §
JORGE LUIS RASCON                                 §
                                                  §
     Defendant.                                   §

                   ORDER ADOPTING REPORT AND RECOMMENDATION
                           CONCERNING PLEA OF GUILTY

          On August 5, 2020, the United States Magistrate Judge issued a Report and Recommendation

Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant

Jorge Luis Rascon filed no objections to the Report and Recommendation within the fourteen-day

period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of

record in the above referenced cause—including the elements of the offense, Factual Resume, Plea

Agreement, and Plea Agreement Supplement—and thereby determined that the Report and

Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the

United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant

Jorge Luis Rascon was knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant

Jorge Luis Rascon; and ADJUDGES Defendant Jorge Luis Rascon guilty of Count One in violation

of 8 U.S.C. §§ 1326(a) and (b)(2) and 6 U.S.C. §§ 202(3), 202(4), and 557. Sentence will be imposed

in accordance with the Court’s sentencing scheduling order.


          SO ORDERED, August 27, 2020.


                                                      _______________________________
                                                      MATTHEW J. KACSMARYK
                                                      UNITED STATES DISTRICT JUDGE
